Citation Nr: 0923910	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-22 684	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that additional 
development is necessary prior to final appellate review.  In 
this regard, in a statement dated in November 2003 the 
Veteran claimed service connection for Type II diabetes 
mellitus due to herbicide exposure in Vietnam.  In denying 
the Veteran's claim, the Statement of the Case stated that 
"although your DD Form 214 (which appears to have been 
altered) shows you received the Vietnam Service Medal, the 
record actually shows you have no overseas service and did 
not service in Vietnam."  

While there would appear to be an inconsistency on the 
Veteran's DD Form 214 between his receipt of a Vietnam 
Service Medal and the fact that the document reflects "no 
overseas service," it does not follow that the document was 
necessarily altered, and the Veteran's DD Form 214 appears to 
have been associated with the claims file since the early to 
mid 1970's.  In any event, the RO made no attempt to verify 
whether the Veteran had service in Vietnam, and since 
clerical errors do occur, the Board finds that information 
should be sought to verify whether the Veteran served in 
Vietnam.

The Veteran has also stated in his Notice of Disagreement, 
and in a statement dated in February 2004, that he received 
treatment for "high sugar counts" at the Balboa Naval 
Hospital in 1968 during service, and at VA medical facilities 
in Kansas City from 1969 to 1970, in Lakeside in Chicago in 
1972 and in Leavenworth from 1970 to the present.  However, 
the Veteran's service treatment records do not contain any 
records of the treatment the Veteran reports he received at 
Balboa Naval Hospital in 1968, and the Board is of the 
opinion that a request should be made for these records to 
ensure a complete record for review.  

And while there is a VA hospital summary dated in December 
1970 from the Kansas City Medical Center, it does not appear 
that the other VA medical records the Veteran referred to are 
associated with the claims file and the RO did not attempt to 
obtain those records.  Indeed, the RO informed the Veteran in 
a letter dated in July 2004 that since the treatment he 
referred to was "many years ago" and his diagnoses of 
diabetes mellitus was "within the last year" that they 
would "not request the treatment reports prior to your 
diagnosis as they do not apply to your current claim." 

However, suffice it to point out that the VA is deemed to 
have constructive knowledge of those records and, in this 
case, has actual knowledge of the existence of those records.  
As such, they are considered to be evidence which is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error....")

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request information 
from the Veteran's service personnel that 
shows his units of assignments, and the 
dates and locations of those assignments.  
The information obtained should be 
sufficient to verify whether the Veteran 
served in Vietnam during his period of 
active service.

2.  The RO/AMC should make a specific 
request for records of treatment the 
Veteran reports he received at the Balboa 
Naval Hospital in 1968.

3.  The RO/AMC should ensure that all VA 
medical records pertain to the Veteran 
are associated with the claims file.  In 
doing so, the RO/AMC should ensure that 
an attempt is made to obtain records of 
VA treatment the Veteran reports he 
received at VA medical facilities in 
Kansas City from 1969 to 1970, in 
Lakeside in Chicago in 1972 and in 
Leavenworth from 1970 to the present.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




